Title: From Thomas Jefferson to Wilson Cary Nicholas, 5 September 1799
From: Jefferson, Thomas
To: Nicholas, Wilson Cary



Dear Sir
Monticello Sep. 5. 99.

Your’s of Aug. 30. 99. came duly to hand. it was with great regret we gave up the hope of seeing you here, but could not but consider the obstacle as legitimate. I had written to mr M. as I had before informed you, and had stated to him some general ideas for consideration & consultation when we should meet. I thought something essentially necessary to be said in order to avoid the inference of acquiescence. that a resolution or declaration should be passed 1. answering the reasonings of such of the states as have ventured into the field of reason, & that of the Committee of Congress, taking some notice too of those states who have either not answered at all, or answered without reasoning. 2. making firm protestation against the precedent & principle, & reserving the right to make this palpable violation of the federal compact the ground of doing in future whatever we might now rightfully do, should repetitions of these and other violations of the compact render it expedient. 3. expressing in affectionate & conciliatory language our warm attachment to union with our sister states & to the instrument & principles by which we are united, that we are willing to sacrifice to this every thing but the rights of self government in those important points which we have never yielded & in which alone we see liberty, safety & happiness; that not at all disposed to make every measure of error or of wrong a cause of scission we are willing to look on with indulgence & to wait with patience till those passions & delusions shall have passed over which the federal government have artfully excited to cover it’s own abuses & conceal it’s designs, fully confident that the good sense of the American people, and their attachment to those very rights which we are now vindicating, will before it shall be too late rally with us  round the true principles of our federal compact.—this was only meant to give a general idea of the complexion & topics of such an instrument. mr M. who came as had been proposed, does not concur in the reservation proposed above; and from this I recede readily, not only in deference to his judgment, but because, as we should never think of separation but for repeated and enormous violations so these, when they occur, will be cause enough of themselves. to these topics however should be added animadversions on the new pretensions to a common law of the US.  I proposed to mr M. to write to you; but he observed that you knew his sentiments so perfectly from a former conference, that it was unnecessary. as to the preparing any thing, I must decline it, to avoid suspicions (which were pretty strong in some quarters on the last occasion) and because there remains still (after their late loss) a mass of talents in Kentucky sufficient for every purpose. the only object of the present communications is to procure a concert in the general plan of action. besides, how could you better while away the road from hence to Kentucky than in meditating this very subject and preparing something yourself, than whom nobody will do it better. the loss of your brother and the visit of the apostle Marshal to Kentucky excite anxiety. however we doubt not that his poisons will be effectually counter-worked. wishing you a pleasant journey & happy return I am with great and sincere esteem Dear Sir Your affectionate friend & servt

Th: Jefferson

